COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Overton
Argued at Richmond, Virginia


JAMES T. JONES
                                             OPINION BY
v.        Record No. 1356-96-2         JUDGE NELSON T. OVERTON
                                          JANUARY 21, 1997
E.I. DUPONT DE NEMOURS & COMPANY


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Kevin W. Ryan (Gary W. Kendall; Michie,
          Hamlett, Lowry, Rasmussen & Tweel, P.C.,
          on brief), for appellant.

          Bruin S. Richardson, III (Wood W. Lay;
          Hunton & Williams, on brief), for appellee.



     James T. Jones appeals the Workers' Compensation

Commission's decision denying him medical benefits.   For the

reasons stated, we reverse.

     Jones filed a claim for an occupational disease contracted

as a result of his exposure to asbestos in the course of his

employment with E.I. DuPont de Nemours & Company (employer).

After a hearing, the deputy commissioner denied his claim for a

permanent scheduled loss under Code § 65.2-503(B)(17):
          In terms of asbestos caused pleural plaque
          and diaphragmatic plaque, none of the
          physicians have provided an analysis
          sufficient to conclude, with any degree of
          probability or likelihood, the extent of this
          condition or its medical characterization.
          Without such an analysis, it would be mere
          speculation to draw a conclusion regarding
          the claimant's pleural condition and whether
          or not it amounts to a stageable level of
          asbestosis.
Although the deputy commissioner found that Jones' condition had

not yet reached a ratable stage of asbestosis, he did award Jones

lifetime medical benefits for Jones' occupational disease.

     The employer appealed, and the full commission reversed the

deputy commissioner's award.   The full commission ruled that

because the asbestosis had not reached a ratable level under Code

§ 65.2-503, it had therefore not yet reached a compensable level.

 Accordingly, the commission ruled that medical benefits could

not be awarded for a non-compensable disease.
     We find that the commission's interpretation of the Workers'

Compensation Act is too narrow.   The deputy commissioner made a

factual finding, with which the commission concurred, that the

presence of disease was established, evidenced by asbestos

fibers, scarring, and pleural thickening.   The employer and the

commission cite Mayo v. E.I. DuPont de Nemours & Co., 70 O.I.C.

181 (1991), for the proposition that undisputed asbestosis that

has not reached a ratable level under Code § 65.2-503 (formerly

Code § 65.1-56) is not a compensable occupational disease and

renders the claimant ineligible for any benefits under the Act.

We disagree.   Simply because the disease fails to rise to the

level of a permanent loss on the schedule of Code § 65.2-503 does

not automatically preclude an award of medical benefits.   To the

extent that Mayo conflicts with our own reading of the Act, Mayo

does not accurately state the law.

     Code § 65.2-403 allows an award of medical benefits to



                               - 2 -
employees who have an occupational disease covered by the Act. 1

If Jones' condition constitutes an occupational disease, he is

entitled to those benefits.

     The Act defines an occupational disease as follows:
          A. As used in this title, unless the context
          clearly indicates otherwise, the term
          "occupational disease" means a disease
          arising out of and in the course of
          employment, but not an ordinary disease of
          life to which the general public is exposed
          outside of the employment.
          B. A disease shall be deemed to arise out of
          the employment only if there is apparent to
          the rational mind, upon consideration of all
          the circumstances:
          1. A direct causal connection between the
          conditions under which work is performed and
          the occupational disease;
          2. It can be seen to have followed as a
          natural incident of the work as a result of
          the exposure occasioned by the nature of the
          employment;
          3. It can be fairly traced to the employment
          as the proximate cause;
          4. It is neither a disease to which an
          employee may have had substantial exposure
          outside of the employment, nor any condition
          of the neck, back or spinal column;
          5. It is incidental to the character of the
          business and not independent of the relation
          of employer and employee; and
          6. It had its origin in a risk connected
          with the employment and flowed from that
          source as a natural consequence, though it
          need not have been foreseen or expected
          before its contraction.


     1
         Section 65.2-403 allows the same medical benefits as those

awarded for an injury by accident.      We note that the commission

frequently awards medical benefits for accidental injuries where

no other compensation is awarded.




                                - 3 -
Code § 65.2-400.   Upon review of the statutory language and the

factual findings of the commission, we conclude that Jones'

condition falls within the definition of an occupational disease.

He is therefore entitled to medical benefits under Code

§ 65.2-403.   Whether a permanent loss compensable under Code

§ 65.2-503 accompanies the disease has no impact upon an award

under Code § 65.2-403.

     We reverse the commission's decision and remand with

instructions to enter an award not inconsistent with this

opinion.
                                         Reversed and
                                         remanded.




                               - 4 -